Mr. Chiee Justice Dunn delivered the opinion of the court: The circuit court of Cass county overruled a demurrer to the pleas of the respondents to an information in the nature of quo warranto against the members of the board of education of Community High School District No. 212, which questioned the validity of the organization of the district, and dismissed the information. The relators appealed. The information was based upon the unconstitutionality of the amendment of the School law of June 22, 1917, (Laws of 1917, p. 737,) and one of the pleas was based upon an act “to legalize the organization of certain high school districts,” adopted in 1919, (Laws of 1919, p. 907.) We have held that the latter act is effective to make valid the organization of this district, in the case of People v. Edwards, 290 Ill. 464. The judgment of the circuit court is affirmed. Judgment affirmed.